Citation Nr: 1624957	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include radiating pain to the hips and thighs.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION


The Veteran served on active duty from October 1961 to August 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran testified before the undersigned at a May 2015 Travel Board hearing, the transcript of which is included in the record.

In November 2015, this matter was last before the Board, at which time it was remanded for further development.


FINDINGS OF FACT

1.  Symptoms of a back disability were not chronic in service, did not manifest to a compensable degree within one year following service separation and have not been continuous since service separation. 
 
2.  The currently diagnosed back disorder is not etiologically related to service. 

3.  Service connection is in effect for bilateral hearing loss, with a 40 percent disability evaluation, and tinnitus, with a 10 percent disability evaluation.

4.  The Veteran's service-connected disabilities are not of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in May 2011.  In a December 2015 letter, the Veteran was advised of the evidence and information necessary to substantiate the award of a TDIU.  The issue was then readjudicated in a subsequent Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions, and afforded the Veteran the opportunity to give testimony before the Board.  VA has received a negative response from the Social Security Administration (SSA) for records related to the Veteran's claim for SSA disability benefits.  In accordance with the Board's last remand directives, VA wrote the Veteran's private doctor requesting clarification, but received no response.  See Savage v. Shinseki,  24 Vet. App. 124 (2011).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection, Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b) .

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has a low back disability that was incurred in service.  A review of the service records, however, discloses no reports or diagnoses regarding the back.  The service records do note an instance of hip pain, however.  See March 1962 treatment record.  The Veteran points to this notation as a source of his currently diagnosed low back disability.  At separation, the Veteran did not report back pain and clinical examination of the spine was normal.  See June 1962 reports of medical examination and history.

Following service, no clinical evidence regarding the back appears until the 1990s.  A July 1992 MRI report reflects reports of low back pain with radiation to the legs, and an assessment of degenerative disc disease (DDD) in the lumbar spine.  In the 1990s the Veteran also apparently suffered an injury to his low back at work.  See March 1995 report from D.P., D.C. and April 1995 letter from G.N.C., Esq.

An August 2006 VA neurology note reflects that the Veteran injured his back and had recurrence of sciatica following a bad cough.  Subsequent VA and private records reflect DDD with radiculopathy.

In May 2015, the Veteran testified before the Board.  At that time, the Veteran related that the documented in-service reports concerning the hip also reflected an injury to the low back.  He also reported that he did experience low back pain with radiation to the lower extremities in and since service.

The Veteran was afforded a VA examination in August 2015, based upon a full review of the record, including the service records, as well as interview of the Veteran.  Examination resulted in assessment of degenerative arthritis of the spine, as well a negative etiological opinion with respect to service, with the examiner concluding that the disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned as follows:

The Veteran has reported left hip injury while in military service, there is documentation of injury and x-rays.  There is not any more indication that there was treatment for back pain or hip injury.  He received treatment for back pain by Dr. P[.], but it was for Workman's compensation [...].  The Veteran had claimed injury to lower back and neck as result of work related injury, without additional evidence or additional documentation from his military service, it is less than likely that his back pain is from his military service.

The Veteran submitted an opinion from M.B., M.D.  In the opinion, Dr. B. states that the Veteran "has chronic back pain, which more likely than not is related to the injury he suffered" in service.  Dr. B. provided no rationale for his opinion.  As noted above, VA requested that Dr. B. provide additional information to support his opinion, but no response has been received.  

Initially, the Board notes that the provisions providing for presumptive service connection of arthritis are inapplicable in the present case.  No competent evidence demonstrates or suggests that arthritis of the low back manifested within the first post-service year, to any degree.  38 C.F.R. § 3.307.  The Veteran is not competent to assess arthritis, which requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board acknowledges that the Veteran has reported that he had pain in his back with radiation to the legs in and since service.  He is competent to relay his observations of pain.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board also acknowledges that Dr. B.'s opinion appears to substantiate the claim.  However, the opinion contains no rationale, and is not based upon any review of the clinical evidence, to include the service medical records.  The opinion is a bare conclusion.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, Dr. B.'s opinion is of no probative value.

The Board finds that the weight of the evidence, lay and medical, is against a finding of relationship between the Veteran's current back disorder and service.  No chronic low back disability was assessed in service, and no clinical complaints appear until approximately 30 years following the in-service reports of hip pain that the Veteran identifies as the genesis of his low back disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 
 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds symptoms of back pain were not chronic in service and not continuous since service.  As noted above, the contemporaneous evidence in the service treatment records do not show complaints, findings or a diagnosis of a back condition.  Moreover, it appears to the Board that the Veteran suffered an injury to the low back in the 1990s.  The record includes treatment records of Dr. Paulino dated in March 1995 which indicate that the onset of a lumbar condition was in February 1994.  The Board finds that the assertions as to continuity of symptoms since service are not credible.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's back symptoms did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  The August 2015 VA examiner concluded, based upon a full review of the record and interview of the Veteran, that the Veteran's low back disability was less likely than not incurred in or attributable to service.  The Board concludes that the August 2015 VA opinion is the most probative opinion of record.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The evidence thus preponderates against the claim and it must, therefore, be denied.  Gilbert, supra.

TDIU

The Veteran is currently in receipt of compensation for the following disabilities: 1) bilateral hearing loss, with a 40 percent evaluation; and 2) tinnitus with a 10 percent evaluation.  His combined evaluation for purposes of compensation is 50 percent. He does not have a single service-connected disability rated at 60 percent or more and his combined rating is less than 70 percent.  Accordingly, the Veteran does not meet the minimum schedular criteria for consideration of a TDIU.

In order to obtain a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against referring the Veteran's claim for TDIU on an extraschedular basis.  VA audiologic examination in August 2015 notes that the bilateral hearing loss and tinnitus had no impact on the Veteran's ability to work.  Nevertheless, the Veteran's combined 50 percent disability rating is a recognition that his industrial capacities are impaired as a result of his service-connected disabilities.  There is little evidence regarding the Veteran's employment and educational history, and the Veteran has not cooperated by providing VA with a VA Form 21-8940.  The evidence of record indicates that the Veteran worked as truck mechanic and retired.  The Board has considered the Veteran's claim for TDIU and finds that Board finds that extraschedular referral is not warranted.


ORDER

Entitlement to service connection for a back disorder, to include radiating pain to the hips and thighs is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


